

117 HR 1765 RH: Washington Channel Public Access Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 27117th CONGRESS1st SessionH. R. 1765[Report No. 117–44]IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and InfrastructureMay 28, 2021Reported from the Committee on Transportation and Infrastructure; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo prohibit the Secretary of the Army from implementing a proposed rule relating to restricted access to the Washington Channel in Washington, D.C., and for other purposes.1.Short titleThis Act may be cited as the Washington Channel Public Access Act.2.Prohibition on implementation of ruleThe Secretary of the Army may not finalize, implement, or enforce the proposed rule entitled Washington Channel, Fort McNair, Washington, DC; Restricted Area, published by the Department of the Army on December 29, 2020 (Docket No. COE–2019–0010; 85 Fed. Reg. 85570), or any other rule that restricts public access to the Washington Channel in Washington, DC.May 28, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed